DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaud et al. (FR2812718A1, herein Michaud).
In regards to claim 1, Michaud discloses
A heat exchanger (Fig.1) for exchanging heat between first and second fluids (Fig.1), comprising:
first fluid channels (between tubes 20) extending in a longitudinal direction for carrying a first fluid (via inlet 22); and
second fluid channels (20) extending in the longitudinal direction for carrying a second fluid;
wherein the first and second fluid channels are arranged in an alternating pattern such that each of a plurality of the first channels is located laterally between second channels and each of a plurality of second channels is located laterally between first channels (Fig.1); and

In regards to claim 2, Michaud discloses that each of the plurality of first fluid channels has a first length, and each of the plurality of second channels has a second length, wherein the second length is greater than the first length (Fig.1).
In regards to claim 3, Michaud discloses that each of the plurality of second fluid channels tapers, or otherwise changes, to a smaller cross sectional area beyond the ends of the first fluid channels (Fig.1).
In regards to claim 6, Michaud discloses an upstream parting wall (8) contacting upstream ends of the second fluid channels, wherein a first inlet chamber (between outer shell 2 and first tube 20) is defined between the upstream parting wall, an outer housing of the heat exchanger (2, 4) and upstream ends of the first fluid channels (Fig.1), and wherein the outer housing comprises a first inlet (22) into the first inlet chamber for supplying the first fluid.
In regards to claim 7, Michaud discloses a second inlet chamber (12) on an opposite side of the upstream parting wall to the first inlet chamber, wherein the upstream parting wall has orifices therein such that second fluid supplied to the second inlet chamber can pass through the upstream parting wall, into and through the second fluid channels (Fig.1).
In regards to claim 8, Michaud discloses a second inlet (16) in the outer housing of the heat exchanger for supplying the second fluid into the second inlet chamber (Fig.1).
In regards to claim 9, Michaud discloses a downstream parting wall (19) contacting downstream ends of the second fluid channels, wherein a first outlet chamber (between outer shell 2 and last tube 20) is defined between the downstream parting wall, an outer housing of the heat exchanger and downstream ends of the first fluid channels (Fig.1), and wherein the outer housing comprises a first outlet from the first outlet chamber (24).
In regards to claim 10, Michaud discloses a second outlet chamber (formed between 6 and 19) on an opposite side of the downstream parting wall to the first outlet chamber, wherein the downstream parting wall has orifices therein (Fig.1) such that the second fluid exiting the second fluid channels can pass into the second outlet chamber (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of St. Rock et al. (US 2017/0198979, herein St. Rock).
In regards to claim 4, Michaud does not disclose that the cross sections of the plurality of first fluid channels are substantially rhombus shaped; and wherein the cross sections of the plurality of second channels are substantially rhombus shaped at least for the portions of their lengths that extend between the ends of the first fluid channels.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud’s first and second fluid channels to have rhombus shaped cross-sections as taught by St. Rock so that all surfaces of the flow channels form primary heat transfer surfaces (see St. Rock, paragraph 9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Kupiszewski et al. (US 2016/0290738, herein Kupiszewski).
In regards to claim 5, Michaud does not disclose that each of the second channels has a different cross-sectional shape in its end portions to the cross-sectional shape in its central portion between the end portions.
Kupiszewski teaches a heat exchanger (Fig.2) comprising fluid channels (Fig.17, 1080), wherein each of the fluid channels has a different cross-sectional shape in its end portions to the cross-sectional shape in its central portion between the end portions (Fig.17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud’s second fluid channels such that each of the fluid channels has a different cross-sectional shape in its end portions to the cross-sectional .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Miller (US 10,107,555).
In regards to claim 11, Michaud does not disclose that the outer housing comprises a second outlet arranged to allow the second fluid to exit the second outlet chamber.
	Miller teaches a heat exchanger (Fig.2) comprising an outer housing (16) comprising an inlet (30) and an outlet (38) to allow a fluid to exit an outlet chamber (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud’s outer housing to comprise a second outlet arranged to allow the second fluid to exit the second outlet chamber as similarly taught by Miller depending on the type of flow, i.e. single pass or multi-pass flow, desired for maximizing heat exchange.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Park (US 2016/0128240).
In regards to claim 12, Michaud discloses
A heat exchanger (Fig.1) for exchanging heat between first and second fluids (Fig.1), comprising:
first fluid channels (between tubes 20) extending in a longitudinal direction for carrying a first fluid (via inlet 22); and

wherein the first and second fluid channels are arranged in an alternating pattern such that each of a plurality of the first channels is located laterally between second channels and each of a plurality of second channels is located laterally between first channels (Fig.1); and
wherein the second fluid channels have end portions that extend longitudinally beyond ends of the first fluid channels (Fig.1, tubes 20 extend beyond the channels between the tubes).
Michaud does not disclose that one or both of the end portions of each second fluid channel has a different cross sectional shape to the portion of the second fluid channel between the end portions and such that the first fluid is able to pass around and between the end portions of the second fluid channels.
	Park teaches a heat exchanger (Fig.1) comprising fluid channels (130) having end portions of that have a different cross sectional shape to a portion of the fluid channels between the end portions (Figs.2 and 3, the end portions are round, while the middle portions are flat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud’s second fluid channels to have end portions with a different cross sectional shape to a portion of the second fluid channels between the end portions as taught by Park in order to increase the contact area between the first fluid and the second fluid channels, increasing the cooling effect (see Park, paragraph 40).


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Park as applied to claim 12 above, and further in view of Kupiszewski.
In regards to claim 13, Michaud does not disclose that the portion of the second fluid channel between the end portions has a rhombus shaped cross-section, and at least a portion of one or both of the end portions has an oval or circular shaped cross-section.
	Kupiszewski teaches a heat exchanger (Fig.2) comprising fluid channels (Fig.17, 1080), wherein a portion of the fluid channel between end portions has a rhombus shaped cross-section (Fig.17), and at least a portion of one or both of the end portions has an oval or circular shaped cross-section (Fig.17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud’s second fluid channels such that the portion between the end portions has a rhombus shaped cross-section, and at least a portion of one or both of the end portions has an oval or circular shaped cross-section as similarly taught by Kupiszewski in order to increase surface area for improved heat transfer.
In regards to claims 14 and 15, Michaud discloses
A method of forming the heat exchanger of claim 12 (Fig.1).
Michaud does not disclose forming the heat exchanger in the longitudinal direction using additive manufacturing, wherein the additive manufacturing is 3D printing.
Kupiszewski teaches forming a heat exchanger using additive manufacturing, wherein the additive manufacturing is 3D printing (paragraph 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud’s method of forming the heat exchanger using 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/             Examiner, Art Unit 3763